Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mark Kresloff on 8/18/2022.
The application has been amended as follows:

1-30	(Canceled)

31.	(Previously Presented)  A method for dynamically allocating connection capacity in a wireless communication system, comprising:
determining a number of actively-connected wireless devices;
determining a number of available active connections;
determining an estimated future demand for active wireless connections;
comparing the number of available active connections to the estimated future demand for active wireless connections;
requesting an additional allocation of available active connections based on the comparison indicating that the number of available active connections is insufficient to meet the estimated future demand for active wireless connections; and
releasing an excess number of available active connections based on the comparison indicating that the number of available active connections is sufficient to meet the estimated future demand for active wireless connections.

32.	(Previously Presented)  The method of claim 31, wherein the determining a number of actively-connected wireless devices comprises:
retrieving an Radio Resource Control (RRC) State parameter corresponding to a wireless device;
retrieving one or more E-UTRAN Radio Access Bearer (E-RAB) parameters corresponding to the wireless device; and
incrementing the number of actively-connected wireless devices based on the RRC State parameter indicating a connected state and at least one of the one or more E-RAB parameters indicating a Guaranteed Bit Rate Quality of Service Class Identifier (QCI).

33. 	(Previously Presented)  The method of claim 31, wherein the determing a number of actively-connected wireless devices comprises:
retrieving an Radio Resource Control (RRC) State parameter corresponding to a wireless device;
retrieving one or more E-UTRAN Radio Access Bearer (E-RAB) parameters corresponding to the wireless device; and
based on the RRC State parameter indicating a connected state and at least one of the one or more E-RAB parameters indicating a Non-Guaranteed Bit Rate Quality of Service Class Identifier (QCI), retrieving a buffer state information from at least one of a Packet Data Convergence Protocol (PDCP) sublayer, an Radio Link Control (RLC) sublayer, and a Medium Access Control (MAC) sublayer corresponding to the wireless device, and
incrementing the number of actively-connected wireless devices based on the buffer state information indicating that downlink data is buffered.

34.	(Previously Presented)  The method of claim 31, wherein the determining a number of actively-connected wireless devices comprises:
retrieving an Radio Resource Control (RRC) State parameter corresponding to a wireless device;
retrieving one or more E-UTRAN Radio Access Bearer (E-RAB) parameters corresponding to the wireless device; and
based on the RRC State parameter indicating a connected state and at least one of the one or more E-RAB parameters indicating a Non-Guaranteed Bit Rate Quality of Service Class Identifier (QCI), determining whether a non-zero buffer status report corresponding to each E-RAB parameter has been received by a baseband processor, and
incrementing the number of actively-connected wireless devices based on the non-zero buffer status report having been received by the baseband processor. 

35.	(Previously Presented)  The method of claim 31, wherein the determining a number of actively-connected wireless devices comprises:
retrieving an Radio Resource Control (RRC) State parameter corresponding to a wireless device;
retrieving one or more E-UTRAN Radio Access Bearer (E-RAB) parameters corresponding to the wireless device; and
based on the RRC State parameter indicating a connected state and at least one of the one or more E-RAB parameters indicating a Non-Guaranteed Bit Rate Quality of Service Class Identifier (QCI), retrieving a state corresponding to a Radio Link Control (RLC) Reordering Timer correspond to each E-RAB parameter, and
incrementing the number of actively-connected wireless devices based on the RLC Reordering Timer running.

36.	(Previously Presented)  The method of claim 31, wherein the determining a number of actively-connected wireless devices comprises determining a number of inactively-connected wireless devices.

37.	(Previously Presented)  The method of claim 36, wherein the determining a number of actively-connected wireless devices comprises:
retrieving an Radio Resource Control (RRC) State parameter corresponding to a wireless device;
retrieving one or more E-UTRAN Radio Access Bearer (E-RAB) parameters corresponding to the wireless device; and
based on the RRC State parameter indicating a connected state and at least one of the one or more E-RAB parameters indicating a Non-Guaranteed Bit Rate Quality of Service Class Identifier (QCI), determining whether a Control Plate Cellular Internet of Things Evolved Packet System (CIoT EPS) optimization is being used in correspondence with the wireless device, and determining whether a Signaling Radio Bearer corresponding to the wireless device has data pending, and
incrementing the number of actively-connected wireless devices based on both being true, and incrementing the number of inactively-connected wireless devices based on both being false.

38.	(Previously Presented)  The method of claim 36, wherein the determining a number of actively-connected wireless devices comprises:
retrieving an Radio Resource Control (RRC) State parameter corresponding to a wireless device;
retrieving one or more E-UTRAN Radio Access Bearer (E-RAB) parameters corresponding to the wireless device; and
based on the RRC State parameter indicating a connected state and the wireless device having no corresponing E-RAB parameters, determining whether Control Plane Cellular Internet of Things Evolved Packet System (CIoT EPS) optimization is being used in correspondence with the wireless device, and determining whether a Signaling Radio Bearer corresponding to the wireles device has data pending, incrementing the number of actively-connected wireless devices based on both being true, and incrementing the number of inactively-connected wireless devices based on both being false.

39.	(Previously Presented)  The method of claim 31, wherein the determining a number of actively-connected wireless devices comprises determining a Long Term Evolution (LTE) Device Category corresponding to each connected wireless device.

40.	(Previously Presented)  The method of claim 31, wherein the determining an estimated future demand for active wireless connections comprises: 
maintaining a history of demand for connectivity; and
correlating a future time with a corresponding time within the history.

41.	(Previously Presented)  The method of claim 31, wherein the determining an estimated future demand for active connections comprises performing a look-ahead function.

42.	(Previously Presented)  The method of claim 31, wherein the determining a number of available active connections comprises determining a number of connection tokens.

43.	(Previously Presented)  The method of claim 42, wherein the determining a number of available active connections comprises determining the number of connection tokens within a reserve pool.

44.	(Previously Presented)  The method of claim 42, wherein the number of connection tokens comprises a numerical value.

45.	(Previously Presented)  The method of claim 42, wherein the number of connection tokens comprises a plurality of numerical values, each numerical value corresponding to a device category.

46.	(Previously Presented)  A machine-readable memory encoded with instructions which, when executed by one or more processors, causes the one or more processors to dynamically allocate connection capacity, within a wireless communication system comprising:
determining a number of actively-connected wireless devices;
determining a number of available active connections;
determining an estimated future demand for active wireless connections;
comparing the number of available active connections to the estimated future demand for active wireless connections;
requesting an additional allocation of available active connections based on the comparison indicating that the number of available active connections is insufficient to meet the estimated future demand for active wireless connections; and
releasing an excess number of available active connections based on the comparison indicating that the number of available active connections is sufficient to meet the estimated future demand for active wireless connections.

47.	(Previously Presented)  The machine-readable memory of claim 46, wherein the determining a number of actively-connected wireless devices comprises:
retrieving an Radio Resource Control (RRC) State parameter corresponding to a wireless device;
retrieving one or more E-UTRAN Radio Acess Bearer (E-RAB) parameters corresponding to the wireless device; and
incrementing the number of actively-connected wireless devices based on the RRC State parameter indicating a connected state and at least one of the one or more E-RAB parameters indicating a Guaranteed Bit Rate Quality of Service Class Identifier (QCI).

48.	(Previously Presented)  The machine-readable memory of claim 46, wherein the determing a number of actively-connected wireless devices comprises:
retrieving an Radio Resource Control (RRC) State parameter corresponding to a wireless device;
retrieving one or more E-UTRAN Radio Acess Bearer (E-RAB) parameters corresponding to the wireless device; and
based on the RRC State parameter indicating a connected state and at least one of the one or more E-RAB parameters indicating a Non-Guaranteed Bit Rate Quality of Service Class Identifier (QCI), retrieving a buffer state information from at least one of a Packet Data Convergence Protocal (PDCP) sublayer, an Radio Link Control (RLC) sublayer, and a Medium Access Control (MAC) sublayer corresponding to the wireless device, and
incrementing the number of actively-connected wireless devices based on the buffer state information indicating that downlink data is buffered.

49.	(Previously Presented)  The machine-readable memory of claim 46, wherein the determining a number of actively-connected wireless devices comprises:
retrieving an Radio Resource Control (RRC) State parameter corresponding to a wireless device;
retrieving one or more E-UTRAN Radio Acess Bearer (E-RAB) parameters corresponding to the wireless device; and
based on the RRC State parameter indicating a connected state and at least one of the one or more E-RAB parameters indicating a Non-Guaranteed Bit Rate Quality of Service Class Identifier (QCI), determining whether a non-zero buffer status report corresponding to each E-RAB parameter has been received by a baseband processor, and
incrementing the number of actively-connected wireless devices based on the non-zero buffer status report having been received by the baseband processor.

50.	(Previously Presented)  The machine-readable memory of claim 46, wherein the determining a number of actively-connected wireless devices comprises:
retrieving an Radio Resource Control (RRC) State parameter corresponding to a wireless device;
retrieving one or more E-UTRAN Radio Acess Bearer (E-RAB) parameters corresponding to the wireless device; and
based on the RRC State parameter indicating a connected state and at least one of the one or more E-RAB parameters indicating a Non-Guaranteed Bit Rate Quality of Service Class Identifier (QCI), retrieving a state corresponding to a Radio Link Control (RLC) Reordering Timer correspond to each E-RAB parameter, and
incrementing the number of actively-connected wireless devices based on the RLC Reordering Timer running.

51.	(Previously Presented)  The machine-readable memory of claim 46, wherein the determining a number of actively-connected wireless devices comprises determining a number of inactively-connected wireless devices.

52.	(Previously Presented)  The machine-readable memory of claim 51, wherein the determining a number of actively-connected wireless devices comprises:
retrieving an Radio Resource Control (RRC) State parameter corresponding to a wireless device;
retrieving one or more E-UTRAN Radio Acess Bearer (E-RAB) parameters corresponding to the wireless device; and
based on the RRC State parameter indicating a connected state and at least one of the one or more E-RAB parameters indicating a Non-Guaranteed Bit Rate Quality of Service Class Identifier (QCI), determining whether a Control Plate CIoT EPS Optimization is being used in correspondence with the wireless device, and determining whether a Signaling Radio Bearer corresponding to the wireless device has data pending, and
incrementing the number of actively-connected wireless devices based on both being true, and incrementing the number of inactively-connected wireless devices based on either or both being false.

53.	(Previously Presented)  The machine-readable memory of claim 51, wherein the determining a number of actively-connected wireless devices comprises:
retrieving an Radio Resource Control (RRC) State parameter corresponding to a wireless device;
retrieving one or more E-UTRAN Radio Acess Bearer (E-RAB) parameters corresponding to the wireless device; and
based on the RRC State parameter indicating a connected state and the wireless device has no corresponing E-RAB parameters, determining whether Control Plane Cellular Internet of Things Evolved Packet System (CIoT EPS) optimization is being used in correspondence with the wireless device, and determining whether a Signaling Radio Bearer corresponding to the wireles device has data pending, and
incrementing the number of actively-connected wireless devices based on both being true, and incrementing the number of inactively-connected wireless devices based on either or both being false.

54.	(Previously Presented)  The machine-readable memory of claim 46, wherein the determining a number of actively-connected wireless devices comprises determining an LTE Device Category corresponding to each connected wireless device.

55.	(Previously Presented)  The machine-readable memory of claim 46, wherein the determining an estimated future demand for active wireless connections comprises: 
maintaining a history of demand for connectivity; and
correlating a future time with a corresponding time within the history.

56.	(Previously Presented)  The machine-readable memory of claim 46, wherein the determining an estimated future demand for active connections comprises performing a look-ahead function.

57.	(Previously Presented)  The machine-readable memory of claim 46, wherein the determining a number of available active connections comprises determining a number of connection tokens.

58.	(Previously Presented)  The machine-readable memory of claim 57, wherein the determining a number of available active connections comprises determining the number of connection tokens within a reserve pool.

59.	(Previously Presented)  The machine-readable memory of claim 57, wherein the number of connection tokens comprises a numerical value.

60.	(Previously Presented)  The machine-readable memory of claim 57, wherein the number of connection tokens comprises a plurality of numerical values, each numerical value corresponding to a device category.

61.	(Currently Amended)  A wireless base station configured to allocate capacity in a wireless telecommunication network, the wireless base station comprising:
at least one baseband processor, wherein each baseband processor comprises:
connection measurement logic means for determining a number of actively-connected wireless devices;
look-ahead logic means for determining an estimated future demand for active wireless connections; and
connection control logic means for comparing a number of available active connections to the estimated future demand for active wireless connections,
requesting an additional allocation of available active connections based on a result of comparing the available active connections with the estimated future demand indicating the available active connections are insufficient to meet the estimated future demand for available active connections; and
releasing an excess number of available active connections based on a result of comparing the available active connections with the estimated future demand indicating the available active connections are sufficient to meet the estimated future demand for available active connections.

62	(Canceled)

63.	(Previously Presented) The method of claim 31, wherein releasing any excess number of available active connections is based on the number of available active connections exceeding a connection surplus threshold.

64.	(Previously Presented) The machine-readable memory of claim 46, wherein releasing any excess number of available active connections is based on the number of available active connections exceeding a connection surplus threshold.

65.	(Previously Presented) The system of claim 61, wherein said means for releasing any excess number of available active connections bases said release on the number of available active connections exceeding a connection surplus threshold.

Allowable Subject Matter
Claims 31-61, 63-65 are allowed. The prior art of record fails to disclose the features for determining an estimated future demand for active wireless connections; comparing the number of available active connections to the estimated future demand for active wireless connections; requesting an additional allocation of available active connections based on the comparison indicating that the number of available active connections is insufficient to meet the estimated future demand for active wireless connections, as recited in claims 31, 46 and 61.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Navarro et al. (Pub No.: 2015/0131468) discloses a plurality of access points forming a cluster in a telecommunication network monitor network data traffic information from at least one user computing device connected thereto; report an own identifier and a used public IP to a remote server recording them; establish connections between access points in said cluster by mapping the own identifier with said public IP; determine its internal status and state of the connection of said at least one monitored user computing device; generate, each certain time-frequency, a profile; calculate, in a determined time T1, a forecast of future requirements of the own access point and send to one access point of said plurality acting as a cluster coordinator said calculated forecast, wherein said coordinator defines a routing path through carrying out associations of access points to which perform the backhaul aggregation.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464